Citation Nr: 0303915	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  69-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an application to reopen the veteran's claims 
for service connection for a back condition and PTSD.  The 
veteran thereafter moved to the jurisdiction of the RO in 
Jackson, Mississippi.  In September 1998 the Board denied the 
application to reopen the claim for service connection for a 
back condition, but reopened and remanded the claim for 
service connection for PTSD.  The veteran then moved to the 
jurisdiction of the RO in St. Petersburg, Florida.  The case 
returned to the Board in January 2003.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and it 
is not shown by credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection, in the the statement of the 
case, numerous supplemental statements of the case, and in 
other correspondance from the RO, the veteran has been 
effectively notified of the information and evidence 
necessary to substantiate his claim.  The record shows that 
the veteran has been informed most recently in January 1999 
correspondence that the VA would provide assistance him 
getting identified evidence, and he was provided VA forms (VA 
Form 21-4142) that provide for authorization for release of 
medical records relative to any private medical treatment.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied and, therefore, a decision on the 
merits at this time does not violate the VCAA or prejudice 
the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran was given a VA PTSD examination in 2000 which 
diagnosed him with PTSD.  A number of other recent medical 
records include a diagnosis of PTSD.  However, regardless of 
diagnosis, service connection for PTSD also requires 
sufficient proof a service stressor.

The veteran's service personnel records indicate that he 
served in Vietnam from December 1970 to December 1971.  
Service records show no combat decorations or other evidence 
of participation in combat; his records show that his duty 
assignment was that of a linesman for the Army Signal Corps.  
As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, No. 00-2083 (U.S. Vet.App. 
May 24, 2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  Under DSM-IV, concerning a diagnosis of 
PTSD, a sufficient stressor is one in which a person has been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen, supra.

The major stressors described by the veteran in an August 
1992 statement were: seeing three Marines impaled on bamboo 
spikes, seeing a booby-trapped bridge exploding and blowing 
parts of American soldiers all around him, and sitting and 
talking to a Marine when the Marine was hit in the head by a 
sniper bullet, shooting and killing a young Vietnamese 
prostitute after she came after him with a broken beer 
bottle.  Another letter from the veteran in January 1999 
recounts basically the same events.  The veteran's unit 
records have been obtained and do not reflect attachment to 
other units or any other information helpful to the veteran's 
claim.  

Information submitted by the veteran as to his claimed 
stressors has been sent to the the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) to corroborate the 
veteran's claimed stressors.  In March 2001 the USASCRUR 
responded that there was insufficient specificity to research 
the claimed events.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence.

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification throught the service department.  See 
38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

